Citation Nr: 1109373	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-2 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent and a rating in excess of 50 percent from April 20, 2010, forward, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from October 1964 to September 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A hearing before the undersigned Veterans Law Judge was held at the RO in December 2010.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by social withdrawal, delusions, occupational impairment, and mood changes, but not obsessional rituals, impaired speech, impaired ability to function, episodes of violence, loss of contact with reality, persistent suicidal ideation, disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain relationships.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of April 23, 2004, the date of his initial claim, and a 30 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  In conjunction with this appeal, he was provided notice of the effective date and disability ratings in September 2008.  He was also provided a statement of the case and supplemental statements of the case that advised him of the applicable law and criteria required for a higher rating.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  VA also afforded the appellant examinations which are adequate for ratings purposes and obtained probative medical opinions as to the severity of the psychiatric disability:  the examiners reviewed the claims file, elicited medical histories from the Veteran, conducted the appropriate examination, and based their opinions on the severity of the Veteran's condition on the results of that examination and the Veteran's symptomatic history, and the Veteran has not contended that the 2010 examination is inadequate or that his condition has changed (i.e. worsened) since the 2010 examination was conducted.  The Board notes that the evidence indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits and acknowledges that it is unclear whether all available SSA records have been associated with the claims file.  No prejudice results from the potential absence of any records, however, as the Veteran has not alleged that the records are relevant, the evidence already associated with the file suggests that the Veteran is in receipt of SSA benefits for a condition unrelated to the matter at hand, and any additional information the records could provide appears unnecessary as the record indicates that SSA benefits were awarded prior to the appellate period.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Based on the foregoing, any error in not obtaining SSA records is harmless.  Thus, the Board finds all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file (and either adjudicated by the agency of original jurisdiction or had such jurisdiction waived) and the Veteran has not contended otherwise.   

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

In the August 2005 rating action on appeal, the RO granted service connection and assigned a 30 percent rating for PTSD under Diagnostic Code (DC) 9411, effective April 23, 2004.  In a July 2010 rating decision, the RO increased the rating to 50 percent, effective December 15, 2005.  The Board notes that in a February 2010 rating decision, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective September 15, 2008.

Under the rating criteria for mental disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The evidence documents the Veteran's (and his sister's) endorsement of symptoms such as survivor's guilt, sleep disturbance, problems with emotional intimacy, intrusive thoughts, diminished interest in hobbies, depression, anger, isolation, memory and concentration problems, low tolerance for stress,  hypervigilance, and hyperstartle reflex.  The Veteran has indicated that he had a "close" relationship with his son, a "good" relationship with his ex-wife, and regular contact with two of his grandchildren.  

The evidence includes VA and Vet Center treatment records as well as the results of two VA examinations.  

The treatment records indicate that the Veteran is oriented to time, place, and person and appropriately dressed and groomed, with fair judgment and insight, normal memory, and normal speech (though it was found to be pressured in November 2004).  He generally reports negative histories as to suicidal or homicidal ideation, though the November 2004 Vet Center intake record does reflect a history of suicidal ideation without plan and an August 2008 VA treatment record reflects a history of passive suicide thoughts in the past, none current.  The record also generally reflects findings of fair insight and judgment, though a 2005 Vet Center record reflects a finding of "limited insight and significant avoidance of emotions" and a May 2007 Vet Center record reflects a finding of "very limited insight and/or willingness to look at feelings."  Additionally, the records generally reflect negative findings as to delusions or hallucinations, though the records indicate that the Veteran believes he is a medium for "shadow people" (i.e. dead people), and in December 2008 and July 2009, the Veteran indicated that he had auditory hallucinations.  

The records also reflect the assignment of Global Assessment of Functioning (GAF) scores of 55, which corresponds to moderate symptoms or moderate difficulty in social, occupational, or school functioning, in August and September 2008 and a GAF score of 45, which corresponds to serious symptoms or serious difficulty in social, occupational, or school functioning, in December 2008 and July 2009.  Additionally, a January 2009 "statement of treatment" from the Vet Center counselor reflects a finding that the Veteran's PTSD symptoms were "severe to extreme" and that the symptoms had significantly impacted the Veteran's social and family life and contributed to significant interpersonal conflict.  The counselor indicated that this conclusion was based on the Veteran's responses on the PCL-M, which revealed six responses in the extreme range and eight responses in the severe range.  The PCL-M report indicates that the Veteran reported being extremely bothered in the previous month by feeling distant or cut off from other people, feeling emotionally numb or being unable to have loving feelings for those close to you, having trouble falling or staying asleep, feeling irritable or angry, having difficulty concentrating, and feeling easily startled and that he reported being "quite a bit" bothered by recurrent intrusive memories, recurrent nightmares, being "super-alert," feeling as if his future would be cut short, having loss of interest in activities he used to enjoy, having trouble remembering important parts of a stressful military experience, and avoiding thinking or talking about the stressor or avoiding having feelings related to it, reliving the stressor.  In December 2010, the Vet Center counselor submitted another statement of treatment.  The counselor reiterated that the Veteran's PTSD symptoms were "severe to extreme" and that the symptoms had significantly impacted the Veteran's social and family life and contributed to significant interpersonal conflict.  The counselor indicated that the Veteran's PTSD had impacted his ability to establish and maintain meaningful social relationships and resulted in extreme social isolation, explaining that the Veteran had no friends and socialized only with his family and on a very limited basis.  The counselor added that the Veteran scored a total of 7 in the severe and 9 in the extreme category for intensity of symptoms on the clinician-administered PTSD scale.  

The July 2005 VA examination record documents findings that the Veteran was cooperative, dressed casually, and fully oriented.  Affect was depressed and appropriate to context.  Speech was spontaneous and normal in rate, volume, and tone.  The Veteran denied homicidal or suicidal ideation.  Thoughts process showed no loosening of association or flight of ideation.  The Veteran denied hallucinations.  He did report delusions, explaining that he saw "shadow people," and the examiner noted that the Veteran's explanation of his delusions was vague and irrational.  Insight and judgment ranged from poor to fair.  Memory was within normal limits.  He was able to spell "world" backwards with one error.  The examiner assessed the Veteran with PTSD, depressive disorder, and delusional disorder and assigned a GAF score of 55.  

The April 2010 VA examination record reflects the Veteran's history that he was easily distracted and somewhat depressed.  The Veteran denied recent suicidal thoughts but indicated that he had had suicidal thoughts in the previous six months.  He reported that he would not act on these thoughts, however, primarily because of his grandchildren.  He also reported a history of getting "pretty angry" at times when wronged, but he denied serious thoughts of hurting others or a history of violence.  Examination revealed that the Veteran was alert, well oriented, and appropriately groomed.  Mood was somewhat depressed, and affect was somewhat constricted.  Speech was logical and spontaneous with normal rate and flow.  The Veteran was aware of recent events, and remote memory was grossly intact.  Insight and judgment were fair.  There was no obvious evidence of hallucinations or delusions, but upon questioning, the Veteran admitted seeing shadow people.  The Veteran also admitted excessive mood variations in both directions.  The examiner indicated that the Veteran was able to manage activities of daily living because of his chosen lifestyle of isolating himself in his trailer and living with his dog, and the Veteran indicated that he only went out to buy supplies.  The Veteran was not dangerous to himself or others.  The examiner diagnosed the Veteran with PTSD and delusional disorder.  The examiner assigned a current GAF score of 40, which corresponds to a finding of some impairment in reality testing or communication or major impairment in several areas.  The examiner indicated that an important issue was whether the Veteran's delusional disorder was the result of PTSD or methamphetamine use.  He indicated that it was a difficult issue and that he could not say that it was more likely than not that the delusional disorder was due to methamphetamine use.  He added that he did not see the Veteran as employable.  

After review of the evidence, the Board finds that a 50 percent rating is warranted for the entire appellate period, based on the evidence of social withdrawal, mood changes, occupational impairment, and delusions.  A rating higher than 50 percent is not warranted, however.  Initially, the Board notes that the evidence dating during this period reflects the assignment of GAF scores of 40 to 55 and assessments of severe to extreme symptoms.  GAF scores and examiners' assessments of the severity of the condition, must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 50 percent for PTSD.  There is no evidence of obsessional ritual, inability to function, panic attacks, impaired impulse control, disorientation, or neglect of personal hygiene and appearance; the Veteran generally has adequate judgment and normal speech; and although the Veteran reports having episodes of anger, he is able to control that anger without episodes of violence.  The Board acknowledges that the Veteran has reported suicidal ideation and social isolation.  He is able to maintain good relationships with his family, however, and although he has indicated that he has suicidal thoughts, these thoughts are "passing," and are not associated with intent or plan.  The Board further acknowledges that the Veteran has reported delusions and has been found to be unemployable.  The Veteran is consistently able to control his behavior and to maintain contact with reality, however, and after review of the evidence and consideration of the Veteran's symptoms, the Board finds the evidence most nearly approximates the disability picture contemplated by a 50 percent schedular rating.  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's PTSD is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 50 percent rating for the entire appeal period, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


